BERANEK, Judge.
Plaintiff appeals from an adverse final summary judgment in a diving board accident case. Plaintiff was injured when he dove from a three meter diving board and struck his head on the bottom of a pool. Suit was brought against various defendants including appellee, Arcadia Air Products Company, the manufacturer and supplier of the diving board in question.
The complaint alleges numerous theories of liability, but it appears that the primary contentions by plaintiff are that the board manufacturer failed to give an adequate warning regarding use of the board when it was supplied to the City of Fort Lauderdale and installed at a city pool. We conclude that issues of fact exist which preclude entry of summary judgment. Initially, the pleadings and discovery present an obvious factual issue regarding precisely what warning was given and whether or not the City of Fort Lauderdale relied upon the warning. The appellee urges that the City’s reliance upon any written warning was negated by the City’s independent knowledge of danger regarding the board. This contention, along with issues of proximate cause, also present issues of fact which were inappropriately disposed of on motion for summary judgment. We, therefore, reverse and remand for further proceedings in accordance with the established principles that factual issues preclude the entry of summary judgment. Holl v. Talcott, 191 So.2d 40 (Fla.1966).
REVERSED AND REMANDED.
OWEN, WILLIAM C., Jr., Retired, and GREEN, OLIVER L., Jr., Associate Judges, concur.